           Case 3:19-cv-01111-DRD Document 93 Filed 06/20/19 Page 1 of 4



                      IN THE UNITED STATED DISTRICT COURT
                        FOR THE DISTRICT OF PUERTO RICO

    INTEGRAND ASSURANCE COMPANY

                      Plaintiff
                                                   Civil No. 19-cv-01111
                         v.

  EVEREST REINSURANCE COMPANY, et al.

                    Defendants


                        MOTION TO STAY OF PROCEEDING

TO THE HONORABLE COURT:

        COMES NOW the Plaintiff, Integrand Assurance Company (“Integrand”),

represented by Mr. Javier Rios in his official capacity as a Receiver of Integrand, who,

through the undersigned legal counsel, very respectfully state, pray, and requests as

follows:

   I.         PRELIMINARY STATEMENT

        1.1     The Plaintiff hereby moves this Honorable Court to stay the instant

proceeding pursuant to Article 40.120 of the Puerto Rico Insurance Code (“Insurance

Code”). 26 LPRA § 4005. As it will be discussed herein, as of May 31st, 2019 Integrand is,

by court order, subject to an insurance delinquency proceeding under Chapter 40 of the

Insurance Code. Upon the commencement of this delinquency proceeding, there is a 90-

days statutory stay to provide the appointed receiver with a “breathing spell” to asses

Integrand’s financial and legal endeavors. Consequently, the Plaintiff, through its

receiver, requests that the case be stayed until August 29, 2019.
          Case 3:19-cv-01111-DRD Document 93 Filed 06/20/19 Page 2 of 4



   II.         RELEVANT BACKGROUND

         2.1     This Honorable Court exercises jurisdiction over the instant case as a

diversity case pursuant to 28 U.S.C. § 1332.

         2.2     Integrand is a domestic legal entity organized under the laws of the

Commonwealth of Puerto Rico, and an insurance company authorized by the Office of the

Insurance Commissioner of Puerto Rico. Integrand is the Plaintiff of this case.

         2.3     On May 30, 2019, Mr. Javier Rios, in his official capacity as Commissioner

of Insurance, filed a petition in state court to commence a delinquency proceeding against

Integrand under Chapter 40 of the Insurance Code; the case of Comisionado de Seguros

de P.R. v. Integrand Assurance Company, Civil Case No. SJ2019CV05526. After notice

and a hearing, the Court granted the Commissioner’s petition and entered a

Rehabilitation Order that is hereby attached as Exhibit 1.

         2.4     Among the remedies provided by the Rehabilitation Order, (1) Mr. Javier

Rios was appointed Receiver, (2) Mr. Juan Moldes was appointed Deputy Receiver, and

(3) there is a 90-days stay of all actions and legal proceedings in which Integrand is a

party.

   III.        STAY UPON INSURANCE RECEIVERSHIP

         3.1     In accordance with Section 1 of the McCarran-Ferguson Act, “at the

continued regulation and taxation by the several States of the business of insurance is in

the public interest” 15 U.S.C. § 1011. Insurer insolvency is regulated by state law rather

than the federal Bankruptcy Code. In re: Freestone Ins. Co., 143 A.3d 1234, 1242 (Del. Ch.

2016). Therefore, even though the U.S. Constitution provides principles of universal

application to the states, “the regulation of insurance and reinsurance companies is the

responsibility of the several states.” 12:3 U. Pa. J. Int’l Bus. L. 303 (1991).
         Case 3:19-cv-01111-DRD Document 93 Filed 06/20/19 Page 3 of 4



       3.2    In the case of Puerto Rico, the insolvency of a domestic insurance company

is governed by Chapter 40 of the Insurance Code. 26 LPRA §§ 4001 et seq. Article 40.120

of the Insurance Code provides, in its relevant part, that:

              “Any court of Puerto Rico before which any action or
              proceeding in which the insurer is a party, or is obliged
              to defend a party, is pending when a rehabilitation order
              against the insurer is entered, shall stay the action or
              proceeding for ninety (90) days or for such additional
              time as may be necessary for the rehabilitator to obtain proper
              representation and prepare for ulterior proceedings. The
              rehabilitator shall take whichever action he/she may deem
              necessary in respect to the pending litigation in the interests
              of justice and for the protection of creditors, policyholders,
              and the public. The rehabilitator shall immediately consider
              all litigation pending outside of Puerto Rico and shall
              whenever necessary petition stays from the courts having
              jurisdiction over such litigation so as to protect the estate of
              the insurer.”

       26 LPRA § 4012(1) [Emphasis was added].

       3.3    It is black letter law of federal jurisdiction that, “[f]or purposes of diversity

jurisdiction a federal court is, "in effect, only another court of the State."” Angel v.

Bullington, 330 U.S. 183 187 (1947). “The essence of diversity jurisdiction is that a federal

court enforces State law and State policy. […] What is more important, diversity

jurisdiction must follow State law and policy.” Id. at 191-192 [Emphasis was added].

Therefore, in view that the instant case is a diversity case, this Honorable Court sits as a

state court judge and is also bound by the statuary stay of the Insurance Code.

       WHEREFORE, the Plaintiff, through its appointed receiver, hereby requests that

this Honorable Court entertains the present motion and moves the Court to stay the

instant proceeding pursuant to Article 40.120 of the Insurance Code.
        Case 3:19-cv-01111-DRD Document 93 Filed 06/20/19 Page 4 of 4



I HEREBY CERTIFY that on this same date I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system, which will send notification to all parties

who have requested electronic notification.

      RESPECTUFULLY SUBMITTED

      In San Juan, Puerto Rico, this 20th day of June of 2019.

                                              GARCÍA-ARREGUI & FULLANA PSC
                                              252 Ponce de León Ave. Suite 1101
                                              Citibank Towers
                                              San Juan, Puerto Rico 00918
                                              Telephone: (787) 766-2530
                                              Facsimile: (787) 756-7800
                                              E-mail: ifullana@gaflegal.com
                                                  ecapdevila@gaflegal.com


                                              /s/Isabel M. Fullana
                                              Isabel M. Fullana
                                              USDCPR No. 126802

                                              /s/Eduardo J. Capdevila
                                              Eduardo J. Capdevila
                                              USDCPR No. 302713
